Whaley, Chief Justice,
delivered the opinion of the court:
This case comes before the court under an act retiring the plaintiff in the grade of “lieutenant commander on the retired list of the Navy with pay and allowances of the fourth pay period, as now prescribed under existing laws, and with credit for all service which he is now entitled to count in the computation of his pay.”
Plaintiff relies on the cases of Sweeney v. United States, 82 C. Cls. 640, and Ralston v. United States, 91 C. Cls. 91, certiorari denied October 21, 1940. (311 U. S. 687.) These cases are not apposite. We are governed entirely by the terms of the special act and it is distinctly stated therein that he is to receive only the pay and allowances of the fourth pay period, as now prescribed by law. This means that he is to receive pay and allowances of a retired officer and be given credit for all service he is now entitled to count in the computation of his pay. That would include credit for his *64length of service but it would not include, and was not intended to include, allowances of an officer on the active list which would include rental and subsistence allowances.
Plaintiff had been retired as a lieutenant, having previously been a lieutenant, junior grade, and the special act of Congress was intended to cover the advancement to lieutenant commander and give him such allowances that a retired officer was getting in that grade. Plaintiff is now receiving the pay and benefits of that grade.
The petition is dismissed. It is so ordered.
JoNes, Judge; and LittletoN, Judge, concur.
Madden, Judge, concurs in the result.
Whitakee, Judge, took no part in the decision of this case.